Fish, C. J.
Where in an action to recover damages for alleged trespass upon agricultural land, the title to which was in dispute, and to enjoin ' the alleged trespasser, it appeared, upon an interlocutory hearing of the application for injunction, that the damages were not irreparable, and the evidence as to the solvency of the defendant was conflicting, the discretion of the trial judge in refusing an injunction will not he controlled, even though the evidence submitted may have shown that the land in dispute was really the property of the plaintiff. McFarland v. Park Woolen Mills, 113 Ga. 1072, 1074; Wiggins v. Middleton, 117 Ga. 162; Woodstock Iron Works v. Leake, 118 Ga. 642; Stonecipher v. Wilson, 120 Ga. 466.

Judgment affirmed.


All the Justices concur.